O’Neall, J.
This Court instruct me to say, that they are satisfied with the decree of the Judge, who sat for the Chancellor in this case. It is necessary barely to remark, that one of the grounds of appeal is founded in error. There is no limitation in the decree, such as the ground supposes, preventing the jury who may try the issue from allowing five per cent, on the whole estate, if, under the instructions of the law Judge, they should 'think the ^defendant entitled, on the facts, to .-.¡, so much extra compensation. The Circuit decree is therefore L affirmed.
Chancellors De Saussure, Johnson, Harper and Johnston, and Justices Gantt, Richardson, Evans and Butler, concurred.